                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

OPELTON DONZELL KELLY,


      Petitioner,                    Case Number 2:19-CV-12772
                                     HONORABLE ARTHUR J. TARNOW
v.                                   UNITED STATES DISTRICT JUDGE

DAVE BERGH,

     Respondent,
___________________________________/

OPINION AND ORDER TRANSFERRING SUCCESSIVE PETITION FOR
   WRIT OF HABEAS CORPUS TO UNITED STATES COURT OF
             APPEALS FOR THE SIXTH CIRCUIT

      Opelton Donzell Kelly, (“petitioner”), confined at the Muskegon

Correctional Facility in Muskegon, Michigan, filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. In his pro se application,

petitioner challenges his 1992 conviction out of the Wayne County Circuit

Court for first-degree felony murder, Mich. Comp. Laws § 750.316.

Because the Court concludes that the present petition constitutes a

“second or successive petition” within the meaning of 28 U.S.C. §

2244(b)(3), the Court will transfer the matter to the Court of Appeals so that

the petitioner may seek permission to proceed.




                                       1
                                 I. Background

      Petitioner was convicted of first-degree felony murder in the Wayne

County Circuit Court in 1992 and was sentenced to life in prison.

      Petitioner previously filed a petition for writ of habeas corpus, in which

he challenged his first-degree murder conviction. The petition was

dismissed as being time-barred under the Antiterrorism and Effective Death

Penalty Act’s (AEDPA) one year statute of limitations contained in 28

U.S.C. § 2244(b)(3)(A). Kelly v. Bergh, No. 2:07-CV-13259, 2008 WL

4853574 (E.D. Mich. Nov. 10, 2008)(Adopting Report and

Recommendation of Magistrate Judge from August 28, 2008). Petitioner

has since been denied permission by the United States Court of Appeals

for the Sixth Circuit to file a successive habeas petition. In Re Kelly, No. 18-

1662 (6th Cir. Oct. 30, 2018).

      Petitioner again seeks habeas relief from his incarceration.

                                 II. Discussion

      Petitioner already filed a prior petition for a writ of habeas corpus

challenging his judgment of sentence and incarceration.

      An individual seeking to file a second or successive habeas petition

must first ask the appropriate court of appeals for an order authorizing the

district court to consider the petition. See 28 U.S.C. § 2244(b)(3)(A);

                                       2
Stewart v. Martinez-Villareal, 523 U.S. 637, 641 (1998). When a habeas

petitioner files a second or successive petition for habeas corpus relief in

the district court without preauthorization from the court of appeals, the

district court must transfer the document to the court of appeals. See 28

U.S.C. § 1631 (directing that “[w]henever a civil action is filed in a court ...

and that court finds that there is a want of jurisdiction, the court shall, if it is

in the interest of justice, transfer such action ... to any other such court in

which the action ... could have been brought at the time it was filed”); In re

Sims, 111 F.3d 45, 47 (6th Cir.1997)(holding that “when a prisoner has

sought § 2244(b)(3) permission from the district court, or when a second or

successive petition for habeas corpus relief or § 2255 motion is filed in the

district court without § 2244(b)(3) authorization from this court, the district

court shall transfer the document to this court pursuant to 28 U.S.C. §

1631.”); See also Ward v. Wolfenbarger, 323 F. Supp. 2d 818, 825-26

(E.D. Mich. 2004).

      The dismissal of petitioner’s 2007 habeas petition based on his failure

to comply with the AEDPA’s one-year statute of limitations is considered an

adjudication on the merits that renders the current petition “second or

successive” for the purpose of § 2244(b), with respect to this judgment.

See In re Rains, 659 F.3d 1274, 1275 (10th Cir. 2011); In re Flowers, 595

                                         3
F.3d 204, 205 (5th Cir. 2009)(per curiam); McNabb v. Yates, 576 F.3d

1028, 1029 (9th Cir. 2009); Murray v. Greiner, 394 F.3d 78, 81 (2nd Cir.

2005); Altman v. Benik, 337 F.3d 764, 765 (7th Cir. 2003)(per curiam); Cf.

In Re Cook, 215 F.3d 606, 607-08 (6th Cir. 2000)(when petitioner’s first

habeas application was dismissed for procedural default arising from failure

to exhaust state remedies where the statute of limitations had run on those

remedies, the dismissal was “on the merits,” and the petitioner’s later

habeas application was “second or successive,” for purposes of § 2244(b)).

      Accordingly, the Clerk of Court is ordered to transfer the habeas

petition to the United States Court of Appeals for the Sixth Circuit pursuant

to Sims and 28 U.S.C. § 1631. See Galka v. Caruso, 599 F. Supp. 2d 854,

857 (E.D. Mich. 2009).

                                  III. ORDER

      Accordingly, it is ORDERED that the Clerk shall transfer the petition to

the United States Court of Appeals for the Sixth Circuit pursuant to 28 U.S.C.

§ 1631.

                        s/Arthur J. Tarnow
                        HON. ARTHUR J. TARNOW
                        UNITED STATES DISTRICT JUDGE
DATED: September 30, 2019




                                      4
